Citation Nr: 1740675	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for tinea cruris, claimed as crotch rot fungus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1973 to May 1975.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  That decision also denied entitlement to service connection for a dental condition and a respiratory condition.  The Veteran did not appeal the denial of entitlement to service connection for a dental condition.  The RO has since granted service connection for a respiratory condition, characterized as asthma with sleep apnea, and by correspondence dated February 2016 the Veteran has withdrawn his appeal of that issue.  The remaining pending claim is entitlement to an initial compensable rating for tinea cruris, claimed as crotch rot fungus.

In March 2016, the Veteran informed the RO that he desired to withdraw his request for a hearing.  See March 2016 report of contact.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA examinations dated February 2011 and May 2014 contain the Veteran's testimony about skin treatments that he has received from private doctors.  These records are not of record, and it does not appear that the RO has consulted with the Veteran in order to obtain these records.  Before the claim can be decided, the RO should attempt to obtain these records and associate these records with the Veteran's claims file in order to comply with VA's duty to assist.  38 C.F.R. § 3.159.  

In April 2011, the RO granted service connection for tinea cruris at an initial rating of 0 percent under Diagnostic Code 7806 effective July 14, 2010, the date that the Veteran filed his claim.  The Veteran is appealing that decision.  Because the claim is an initial claim, the Board will need to consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).  Earlier medical records would be relevant for establishing service connection, but since the Veteran is already service-connected for tinea cruris, the Board only need consider records from July 14, 2010, the date the claim was filed.

VA treatment records to December 22, 2015, have been associated with the claims file.  Therefore, the RO should also obtain all relevant VA treatment records dated from December 23, 2015, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from December 23, 2015, to the present.  If no records are available, the claims folder must indicate this fact.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from any private health care providers from July 14, 2010, to the present.  The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Veteran.  The Veteran should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


